Citation Nr: 1209679	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lateral capsular tear of the left knee with traumatic arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Statement of the Case was issued by the Detroit RO.

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Cleveland RO in November 2010.  A transcript of the hearing is associated with the claims file.  

When this case was previously before the Board in May 2011, it was remanded for further development.  While the case was in remand status, the Veteran's appeal for service connection for right knee disability was resolved by a February 2012 rating decision granting service connection for arthritis of the right knee.  The case has been returned to the Board for further appellate action on the claim for an increased rating for left knee disability.


REMAND

In the May 2011 remand, the Board directed the originating agency to afford the Veteran a VA examination to determine the current degree of severity of the Veteran's left knee disability, to include, if feasible, an assessment of the extent of functional impairment during flare ups.  

In response to the Board's remand, the Veteran was afforded a VA examination in June 2011.  The examiner noted that flare ups occurred with heavy use but he did not provide an assessment of the extent of functional impairment during flare ups or indicate why the assessment was not provided.  

In addition, the same physician completed a disability evaluation questionnaire in November 2011.  In the questionnaire, he noted that the Veteran reported experiencing flare ups that impacted function of the knee, but the physician did not provide an assessment of the functional impairment during flare ups or explain why such an assessment could not be provided.

Therefore, the reports are not adequate for rating purposes and are not in compliance with the Board's remand directive.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's left knee during the period of this claim.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected left knee disability.  The claims folder should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, if the Veteran reports flare ups, the examiner should provide an assessment of the extent of functional impairment during flare ups or explain why he or she is unable to provide such an assessment.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


